November 22,       2017




Clerk of       the    Court                                         Victor Vega,       #1447025
12th Court of Appeals                                               Michael     Unit
1517 W.       Front Street,         Suite 354                       2664   FM   2054
Tyler TX 75702                                                      Tennessee Colony TX 75006
                                                                     FILED IN COURT OF APPEALS
Re:   Appellate Cause No.             12-17-00302-CV                 12th Court of Appeals District
       Trial    Court      Cause    No.    DCCV17-432-349
      VEGA v.        Davis,      et al.
                                                                                NOV 2 9 2017      [m
To    the   Clerk     of   the    Court:                                      TYLER TEXAS
                                                                           PAM ESTES, CLERK
Today I received a file stamped copy of my letter—to—the 349Lh Judicial
District Court Clerk.  I had intended to copy you with the initial mailing,
unfortunately, I mixed up the letters and sent your copy to the 349th
Judicial       District.


Please find enclosed, the original letter, along with a file stamped copy of
my correspondence with the Trial Court Clerk's Office.

My intent is to insure that all parties are up to date on the status of this
action.


Please return a file marked copy of the included letter dated November 2,
2017, addressed to this office.  For your convenience, I have enclosed a
self-addressed, stamped envelope for this purpose.

Your attention in this matter is greatly appreciated.

                                                     Respectfully,




                                                     Victor Vega,    #1447025
                                                     Pro    Se




VBV


Encl.


Cc:    file
                                                                       November 2,        2017

Clerk       of    the    Court                                         Victor Vega #1447025
12th Court of Appeals                                                  Michael     Unit
1517 W.          Front Street,         Suite 354                       2664   FM   2054
Tyler TX 75702                                                         Tennessee Colony TX 75886

Re:    Trial       Court      Cause    No.    DCCV17-432-349
      Appellate Cause No.                12-17-00302-CV
      VEGA v.           Davis,      et al.

To    the    Clerk       of   the    Court:


Today I received notice of the 349th Judicial District Court Clerk's request
for extension in preparing and transmitting the Clerk's Record, as required
by Tex.R.App.P. 34.5.

I am including a copy of my letter to the Trial Court Clerk, in which I
explained I did in fact file a Declaration of Inability to Pay Costs in the
Trial Court, as well as advised the Trial Court Clerk I was proceeding under
the presumption of indigence pursuant to Tex.R.App.P. 20.1(b)(2).

I also never received a file marked copy of my Motion for Review of Trial
Court's Order, which I sent on September 29, 2017, and included a self-
addressed, stamped envelope.  Please return a file marked copy of this
letter, in addition to the file marked copy of my Motion for Review of Trial
Court's Order in the included self-addressed, stamped envelope.

                                                        Respectfully,




                                                        Victor Vega,    #1447025
                                                        Pro    Se




VBV


Encl.


Cc:    file
                                                                       November 2,        2017

Clerk       of   the    Court                                          Victor Vega #1447025
349th       Judicial         District                                  Michael     Unit
Anderson County                                                        2664   FM   2054
500 N. Church Street,                  Room 18                         Tennessee Colony TX 75886

Re:    Trial      Court      Cause     No.    DCCV17-432-349
      Appellate Cause No. 12-17-00302-CV
       VEGA v.         Davis,       et al.

To    the    Clerk      of    the    Court:


Today I received notice of your request for an extension in filing the
Clerk's Record with the 12th Court of Appeals, as required by Tex.R.App.P.
34.5.


I am confused by this request, and that it cites "Appellant has made no claim
of indigence and has failed to pay the required fee...". I filed a Declaration
of Inability to Pay Costs, along with a TDCJ Trust Fund Data Sheet with my
initial Petition for Judicial Review, filed July 18, 2017, with this Court,
see    Petitioner's            Exhibit       G.


In addition, my Request for Clerk's Record, filed with this Court on October
19, 2017, clearly states that I am proceeding in this appeal under the
presumption of indigence, pursuant to Tex.R.App.P. 20.1(b)(2).

I would send copies of both of these documents, however, I only posess one
copy of each in my files and have no means of making photo copies.  Please
see the originals of these documents, previously filed with this Court.

At no time has this Court declared that I am not indigent.  In the Court's
Order, it was noted that I had funds available, and that the Court ordered
costs to be taxed.  If necessary, please add the $21.00 cost of record
preparation to those costs taxed by the Court, so they can be withdrawn from
my Trust Fund Account in installments.

I also never received a file marked copy of my Amended Notice of Appeal,
which I sent on October 15, 2017, and included a self-addressed, stamped
envelope.  Please return a file marked copy of this letter, in addition to
the file marked copy of my Amended Notice of Appeal in the included self-
Addressed,         stamped envelope.

                                                        Respectfully,




                                                        Victor Vega,
                                                        Pro    Se
                                                                        #1447025
                                                                                      FILED FOR RECORD
                                                                                                           cck
VBV

                                                                                             NOV 0 8 2017
Encl.
                                                                                            JANICE STAPHS
Cc:    12th Court of Appeals Clerk                                                   District Clerk, Anderson L; itSM*
       file
                                                                                                                 .Dep.
                                                                                     by_